 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4       JEFFREY WILSON,                                         Case No. 2:19-cv-00549-JAD-DJA
 5                                            Petitioner
               v.                                                   Order Granting Motion for
 6                                                                     Extension of Time
         JERRY HOWELL, et al.,
 7                                                                             [ECF No. 16]
                                           Respondents
 8

 9            Respondents make a fourth request for additional time to respond to Jeffrey Wilson’s
10   petition for writ of habeas corpus. 1 Although the motion falls short of providing compelling
11   circumstances or a strong showing of good cause, 2 I reluctantly allow the additional three days.
12   Accordingly, IT IS HEREBY ORDERED that respondents’ motion for brief extension of time
13   [ECF No. 16] is GRANTED. Respondents have until January 17, 2020, to answer or otherwise
14   respond to the petition for writ of habeas corpus in this case. Wilson will have 30 days after
15   service of any answer to file a reply in support of the petition. But, if respondents file a motion
16   instead of an answer, the response and reply deadlines will be governed instead by LR 7-2(b) of
17   the Local Rules of Practice.
18            Dated: January 15, 2020
                                                                  _________________________________
19
                                                                  U.S. District Judge Jennifer A. Dorsey
20

21

22

23

24   1
         ECF No. 16.
25   2
      In the order granting Respondents’ third request, counsel was advised:
26            Given the length of time that respondents have received to file a response, further
              extensions of time are not likely to be granted absent compelling circumstances and a
27            strong showing of good cause why the briefing could not be completed within the
              extended time allowed despite the exercise of due diligence.
28   ECF No. 15 (emphasis in original).


                                                           1
